Case: 11-10850     Document: 00511823997         Page: 1     Date Filed: 04/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2012
                                     No. 11-10850
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RANDY NEECE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-84-1


Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Randy Neece raises arguments
that are foreclosed by United States v. Brown, 920 F.2d 1212, 1216-17 (5th Cir.
1991), abrogated on other grounds by United States v. Candia, 454 F.3d 468,
472-73 (5th Cir. 2006), which held that a district court has the discretion to order
a federal sentence to run consecutively to a yet-to-be-imposed state sentence
under 18 U.S.C. § 3584. See Setser v. United States, ___ S. Ct. ___, No. 10-7387,
2012 WL 1019970, at **2-8 (Mar. 28, 2012). The Government’s motion for

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-10850   Document: 00511823997    Page: 2   Date Filed: 04/17/2012

                                No. 11-10850

summary affirmance is GRANTED, the Government’s alternative motion for an
extension of time to file a brief is DENIED, and the judgment of the district
court is AFFIRMED.




                                     2